DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending and under examination.
Claim Objections
Claim 10 is objected to because of the following informalities:  "months" should read "month".  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the claim depends from claim 1, but uses the antecedent language from claim 20 instead, and should read “wherein exposing the intermediate polymeric structure to moisture or gas sufficient to at least partially cure . . . “ as is listed in claim 1. 
Additionally, for purposes of compact prosecution, in claim 1, the term “gas” will be broadly construed to include “heat” as a further limitation thereof in claim 22 (as “heating” can be read to involve using a heated gas), as to avoid being indefinite under its BRI. However, this may be broader than the intended scope and if that is the case, specifying the type of gas may be necessary. The applied prior art uses the alternative requirement, moisture (water) and thus does not adequately address this issue with the claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 15-23, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolland et al. (US 2016/0136889), hereinafter Rolland. 
Regarding claims 1, 8-9, and 22, Rolland discloses a method of producing an additively manufactured article comprising (a) providing a curable material comprising a first precursor component (par. 0011 – “light polymerizable first component” meeting claim 9), and at least a second precursor component (par. 0011 – “second solidifiable component”), wherein the first precursor component is configured to cure when subjected to actinic radiation (or is ‘photocurable’) (par. 0014), and the second component (par. 0020-0021) is configured to cure with exposure to water (moisture) (par. 0021) and the combination is a liquid (par. 0011) as in claim 8; 
(b) exposing the curable material to actinic radiation as to produce an intermediate partially cured structure [par. 0011 step (c)], and either thereafter or concurrently with (b), 
(c) exposing the intermediate structure produced above to water (moisture) [par. 0011 step (d), 0021] as in claim 22.
Regarding claims 2-3, Rolland discloses the subject matter of claim 1, and further specifically notes that the build platform engages with a “mixture” of components (par. 0011). 
Regarding claims 4-5, Rolland discloses the subject matter of claim 1, and further discloses (par. 0110) that the first curable liquid (Part A) can be an acrylic, and that the first precursor can have a pigment (par. 0127). 
Regarding claims 6-7 and 16, Rolland discloses the subject matter of claim 1, and further discloses (Part B) (par. 0215-0225) the isocyanate based precursor (par. 0224) as claimed and additionally discloses the presence of an additive (par. 0227 – organic peroxide would read on this limitation)
Regarding claim 15, Rolland discloses the subject matter of claim 1, and further discloses (par. 0230) a specific example of 20:80 of 2nd precursor to first precursor which is within the claimed range, as the reversed ratio of 80:20 falls within the bounds of the claim.  
Regarding claim 17, Rolland discloses the subject matter of claim 1, and further discloses that the second precursor component can be a cyclic ether (par. 0224), meeting the claim limitation. 
Regarding claim 18, Rolland discloses the subject matter of claim 1, and further discloses that the second precursor component comprises a catalyst (par. 0223). 
Regarding claim 19, Rolland discloses the subject matter of claim 1 as discussed above, and further specifies that there is a photoinitiator (par. 0122 discusses photoinitiators in the section for Part A which discusses the first precursor). 
Regarding claims 20 and 28, Rolland discloses a method of forming an article in an additive manufacturing device (par. 0011) configured to fabricate the article by forming layers of solid material on a build surface (par. 0011); comprising (a) providing a liquid (as in claim 28) curable material comprising a first precursor component (“light polymerizable first component”) and at least a second precursor component (“second solidifiable component”) over the build platform (par. 0011); (b) forming a first layer by partially curing the first precursor component [par. 0011 step (c)], 

(d) forming a second layer by at least partially curing the first component (par. 0011, and as explained in par. 0091-0092, the steps would repeat as to form a full object); and (e) subsequently, at least partially curing the second precursor component in both the first and second layer [par. 0011 step (c)]. 
Regarding claim 21, Rolland discloses the subject matter of claim 20, and further discloses that the first precursor component is exposed to actinic radiation in order to cure (par. 0011). 
Regarding claim 23, Rolland discloses the subject matter of claim 22 as discussed above, and further discloses using different amounts of actinic radation (par. 0223 discusses using a different wavelength for curing the material in Part B as in Part A, which would be a “different amount of radiation” as in the claim). 
Regarding claim 25, Rolland discloses the subject matter of claim 22, which includes exposure to “water” which would inherently be an environment between 1-100% humidity as is claimed (par. 0021). 
Regarding claims 26-27, Rolland discloses the subject matter of claim 20, and further discloses that the first precursor component is an acrylic compound (par. 0110), and second precursor component is an isocyanate compound (par. 0224). 
Regarding claim 29, Rolland discloses the subject matter of claim 20, and further discloses (par. 0230) a specific example of 20:80 of 2nd precursor to first precursor which is within the claimed range, as the reversed ratio of 80:20 falls within the bounds of the claim.  
Regarding claim 30, Rolland discloses the subject matter of claim 20, and further discloses that the second precursor component can be a cyclic ether (par. 0224), meeting the claim limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 10-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 2016/0136889) as applied to claims 1/20 above, in view of Sitzmann et al. (US Patent No. 5,705,116), hereinafter Sitzmann.
Regarding claims 10-11, Rolland discloses the subject matter of claim 1 btu does not explicitly disclose that the “shelf life” is at least 1 month, or that the product results in an “interpenetrating” polymer network.
However, Sitzmann discloses a similar process involving stereolithography to produce an object using polymer precursor solutions (Sitzmann, abstract). With respect to the “interpenetrating polymer network,” Sitzmann demonstrates that this is a result-effective variable upon the proportions/amounts of polymers selected as precursors (Sitzmann, 14:45-14:60). 
With respect to the “shelf life,” Sitzmann also recognizes that this is a result-effective variable upon the amount of photoinitator in the compound, stating that “increasing the amount of photoinitator would reduce the shelf life of the mixture” and implying that decreasing the amount results in an increased shelf life (Sitzmann, 4:45-4:47). 
It has been held that the optimization of a result-effective variable is within routine skill in the art, and accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the amount of precursor material is selected as to result in an “interpenetrating polymer network” as is claimed, and it also would have been obvious to have specified that an amount of photoinitiator in the compound is such that the shelf life is at least 1 month, as is claimed. 
Regarding claim 24, Rolland discloses the subject matter of claim 20 but does not disclose that the first precursor is cured in an environment of 1-50% humidity as is claimed. 
However, Sitzmann discloses a similar process involving stereolithography to produce an object using polymer precursor solutions (Sitzmann, abstract). Sitzmann also warns against curing in an environment for the acrylic component that is too humid as it will cause the curing to occur too rapidly (Sitzmann, 15:39-15:44) in UV curable material. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the object is first cured in an environment with little humidity as to not cure too rapidly, prior to moving the object into an object with more humidity, as to affect the curing of the second precursor component above in a desired manner. 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 2016/0136889).
Regarding claims 12 and 14, Rolland discloses the subject matter of claim 1, but does not explicitly disclose that the elongation at break in the formed article is at least 125% as is claimed or the precise tensile strength of the formed object of at least 5 MPa. 
However, Rolland specifies that “three dimensional objects made by the process” can have a percent elongation at break of “100 percent to 1000, 2000, or 5000 percent or more and additionally can have a tensile strength of “1 to about 50, 100, or 500 megapascals (par. 0264), with respect to the claimed range. 
These values overlap with the claimed range of 125% or more and 5 MPa as in claim 14. It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of .  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 2016/0136889) as applied to claim 1 above, in view of Letko et al. (US 2018/0046076), hereinafter Letko.
Regarding claim 13, Rolland discloses the subject matter of claim 1, but does not explicitly disclose the shore A hardness value of the formed object as listed in claim 13. 
However, Letko discloses a similar type of composition for 3D printing a photocurable composition having similar components as Rolland above (Letko, abstract). Letko further discloses a Shore A hardness of 40-95 (Letko, par. 0031), which overlaps with the claimed range of greater than or equal to 50. It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the shore A hardness is greater than or equal to 50 as claimed. 
Rolland discloses a “base” process of producing a 3D printed part. Letko discloses an “improvement” to the “base” process of Rolland in that it includes a further specification for the production of flexible objects (Letko, par. 0031). Accordingly, in order to produce an object of more flexibility, it would have been obvious to one of ordinary skill in the art to have incorporated the techniques from Letko into Rolland’s process above, with a reasonable expectation of success. Accordingly, it would have been obvious to one of ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742